Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Donald E. Stuart appeals the district court’s orders dismissing his complaint pursuant to Fed.R.Civ.P. 12(b)(6) and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Stuart v. LaSalle Bank Lending Ass’n, No. 3:09-cv-00459-JRS, 2010 WL 582162 (E.D. Va. Feb 11 2010) & (Mar. 18, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.